DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2022 was filed after the mailing date of the final Office action on 03 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, Münker (WO 2008/083993 A1) disclosed a radiation CT device that comprises: 
a radiation source (3) configured to irradiate a test piece with radiation; 
a radiation detector (5) configured to detect the radiation having transmitted through the test piece and output a radiation detection signal; 
a material testing machine (6) supporting the test piece; 
7) that is disposed between the radiation source and the radiation detector, and on which the material testing machine supporting the test piece is placed; 
a rotation mechanism (1) configured to rotate the rotary stage; 
a controller configured to cause the radiation source to repeat a radiation irradiation while the rotary stage is rotated by the rotation mechanism; and 
a processor configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation, 
wherein, the material testing machine comprising:  
a base (9); 9\ 
a first member (14) disposed at a center of the base and configured to support the test piece; 
a second member (12) disposed opposite to the first member across the test piece; and
a drive mechanism (13) configured to drive at least one of the first member and the second member in a direction (19) in which a load is applied to the test piece. 
However, the prior art failed to disclose or fairly suggested that the radiation CT device comprises:
a material testing machine comprising:
a plurality of pillars erected on the base,
 plurality of pillars through which radiation emitted from the radiation source is transmitted and subsequently detected by the radiation detector is one or zero when the test piece is irradiated with radiation from the radiation source in an optional direction.

With respect to claims 7-11, Münker (WO 2008/083993 A1) disclosed a material testing machine that comprises: 
a base (9); 
a first member (14) disposed at a center of the base and configured to support a test piece; 
a second member (12) disposed opposite to the first member across the test piece; and 
a drive mechanism (13) configured to drive at least one of the first member and the second member in a direction (19) in which a load is applied to the test piece. 
However, the prior art failed to disclose or fairly suggested that the material testing machine comprises:
a plurality of pillars erected on the base; and


With respect to claim 12, Münker (WO 2008/083993 A1) disclosed a radiation CT device that comprises:
a material testing machine (6); 
a radiation source (3) configured to irradiate a test piece with radiation; 
a radiation detector (5) configured to detect the radiation having transmitted through the test piece and output a radiation detection signal; 
a rotary stage (7) that is disposed between the radiation source and the radiation detector, and on which the material testing machine supporting the test piece is placed; 
a rotation mechanism configured to rotate the rotary stage; 
a controller configured to cause the radiation source to repeat radiation irradiation while the rotary stage is rotated by the rotation mechanism; and 
a processor configured to reconstruct a radiation CT image of the test piece based on the radiation detection signal output from the radiation detector each time the radiation source performs the radiation irradiation.
However, the prior art failed to disclose or fairly suggested that the radiation CT device comprises:
a material testing machine according to claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884